Exhibit 10.53

AMENDMENT NO. 2 TO
 
DRUG DISCOVERY COLLABORATION AGREEMENT
 
THIS AMENDMENT NO. 2 TO DRUG DISCOVERY COLLABORATION AGREEMENT (this
“Amendment”) effective as of April 10, 2014 (the “Amendment Date”), is made by
and between Array BioPharma Inc., a Delaware corporation (“Array”), and Loxo
Oncology, Inc., a Delaware corporation (“Loxo”).
 
WHEREAS, the parties previously entered into that certain Drug Discovery
Collaboration Agreement dated as of July 3, 2013, as amended on November 26,
2013 (collectively, the “Agreement”) and the parties wish to amend the Agreement
in certain respects on the terms and conditions set forth herein.
 
NOW THEREFORE, capitalized terms not defined in this Amendment shall have the
meaning ascribed in the Agreement, and the parties hereby agree as follows:
 
1.                                      Within sixty (60) days after the
Amendment Date to Amendment No.2 to this Agreement, Loxo intends to close a
financing in which Loxo will receive aggregate gross proceeds of at least ten
million dollars ($10,000,000) (the “Financing”).  Commencing on the date that
Loxo closes the Financing, or provides written notice to Array prior to the
expiration of such sixty (60) days that Loxo desires to have this Amendment take
effect in absence of the Financing, the provisions set forth in this Amendment
shall take effect.  If Loxo does not close the Financing within such sixty (60)
day period, and Loxo does not otherwise provide such written notice to Array
prior to expiration of such sixty (60) day period, this Amendment shall
terminate without effect.
 
2.                                      The list of targets on Exhibit B is
hereby deleted and replaced with the list of targets that have been mutually
agreed in writing by the Parties, as of the date of signing this Agreement .
 
3.                                      Section 2.1 is hereby amended to add the
following immediately to the end thereof:
 
With respect to Targets, an additional goal of the Discovery Program is to
perform early screening and lead identification to identify a subset of such
Targets that will be the subject of further research to identify Lead Compounds
directed thereto, as described above.
 
4.                                      Section 2.4 of the Agreement (as
amended) is hereby deleted and the following substituted therefor:
 
Discovery Program Staffing.  During the Discovery Program and subject to Loxo
funding such FTE’s pursuant to Section 5.1, Array shall devote that number of
FTE’s to the conduct of the Discovery Program specified in the Discovery Plan. 
The Discovery Plan shall specify [***] Array FTEs at any time during the
Discovery Program Term.  Each calendar month during the Discovery Program, on a
monthly basis, Loxo shall have the right, upon agreement by Array, to increase
the maximum number of Array FTEs to be used under the Discovery Program during
such calendar month by [***] FTEs, i.e. from [***] FTEs to [***] FTEs.  Loxo may
exercise such right by providing written notice (which may be via email from the
Loxo CEO) to Array prior to commencement of such calendar month.  If Array
agrees to the increase for such month, then for each calendar month in which
Loxo adds [***] additional FTEs above the maximum specified limit, Loxo shall
pay to Array an additional payment of [***] prior to the beginning of such
calendar month.
 
5.                                      Section 2.10 is hereby deleted and the
following substituted therefor:
 
Targets.  On or before the date that is nine (9) months after the Amendment Date
to Amendment No. 2 to this Agreement, LOXO shall designate six (6) Targets from
Exhibit B for which research activities will be discontinued.  Upon such
designation, such discontinued Targets shall cease to be Targets under this
Agreement, and Exhibit B shall be deemed to be updated accordingly.  On or
before the date that is



[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested for this information.



--------------------------------------------------------------------------------



eighteen (18) months after the Amendment Date to Amendment No. 2 to this
Agreement, LOXO shall designate two (2) additional Targets from Exhibit B for
which research activities will be discontinued; provided, however, that if on or
before the date that is eighteen (18) months after the Amendment Date to
Amendment No. 2 to this Agreement Loxo provides to Array written notice and a
payment of [***] (the “Extension Payment”), Loxo will only be required to
designate one (1) additional Target from Exhibit B for which research activities
will be discontinued at the end of such eighteen (18) months.  Upon such
designation, such additional discontinued Target(s) shall cease to be
Target(s) under this Agreement, and Exhibit B shall be deemed to be updated
accordingly.  If Loxo made the Extension Payment, then on or before the date
that is [***] after the Amendment Date to Amendment No. 2 to this Agreement,
Loxo shall designate one (1) additional Target from Exhibit B for which research
activities will be discontinued unless Loxo provides to Array written notice and
a payment of [***] (“Additive Payment”) in which case Loxo will not need to
designate any more Targets from Exhibit B for discontinuation of research
activities.  Until such time as the eight (8) Targets (or seven (7) Targets if
Loxo has made the Extension Payment and Additive Payment) have been designated
for discontinuation, and notwithstanding Section 8.2.1 to the contrary, Loxo
shall only have the right, at its discretion, to file provisional patent
applications covering the applicable Active Compounds to the Targets from
Exhibit B and will not convert such provisional patent applications to a
non-provisional patent application or otherwise prosecute any non-provisional
patent application covering such Active Compounds.  During the Discovery Program
Term, Loxo may determine in its sole discretion that research activities with
respect to one (1) particular Target on Exhibit B should be discontinued (for
example, and without limitation, such Target has not yielded sufficient
progress, or scientific literature suggests the Target is intractable or is not
therapeutically relevant or for safety issues) and replaced with a different
target.  Upon any such determination, Loxo shall provide written notice to Array
of the one (1) Target that Loxo desires to remove from Exhibit B and will
include in such notification a suggested substitute for such discontinued
Target.  After receipt of such notice, Array will promptly inform Loxo whether,
as of the date of such written notice, the addition of such suggested substitute
target would not (i) violate any agreement that Array has with a Third Party;
(ii) add a target that is the subject of Array’s own active and ongoing research
(with existing commitment and expenditure of resources for such target), was the
subject of previous significant research at Array, or is the subject of drugs in
Array’s clinical development pipeline or marketed product portfolio; or
(iii) add a target with respect to which Array is engaged in active, ongoing
substantial negotiations (i.e., has agreed a term sheet containing material
business terms) with a Third Party.  If neither (i), (ii) or (iii) apply to such
suggested substitute target, then the discontinued Target shall cease to be a
Target, the suggested substitute target shall be deemed a Target for the
purposes of this Agreement, and Exhibit B shall be deemed to be updated
accordingly.  If a proposed target is not available for inclusion, then the fact
that Loxo proposed such target or is otherwise interested in such target (or
molecules directed to such target) shall be Loxo’s Confidential Information.
 
6.                                      Section 4 of the Agreement is hereby
amended by adding the following new Section 4.4 immediately following the end of
Section 4.3:
 
4.4                               Right of First Discussion.
 
4.4.1                     Notice.  During the period ending [***] after the
Amendment Date to Amendment No. 2 to this Agreement, at least [***] prior to
Array entering into material and substantial negotiations to grant to a Third
Party the right to develop and/or commercialize compounds that selectively
modulate TrkA for any oncology indication, Array agrees to notify Loxo in
writing, together with a summary description of the product (including a general
statement of its then-current stage of development) or field to be proposed, if
any, that would be the subject of such negotiations (“Initial Notice”).  Within
[***] following receipt of such Initial Notice, Loxo shall notify Array of its
decision whether or not it desires to discuss terms and conditions under which
Array would grant such rights to Loxo. If (i) Loxo notifies Array that it does
not desire to discuss such terms and conditions, or (ii) the parties have not
agreed upon such terms and conditions pursuant to which such rights and license
would be granted to Loxo within [***] after the date Loxo notified Array of its
desire to negotiate such terms and conditions (the “Negotiation Period”), then



[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested for this information.



--------------------------------------------------------------------------------



Array shall be free to grant to any Third Party the right to develop and/or
commercialize compounds that selectively modulate TrkA for such oncology
indication, without further obligation to Loxo with respect to such product, and
on any terms that Array deems appropriate; provided, however, that if Array has
not entered into such an agreement with a Third Party within [***] after
expiration of the first (but not any subsequent) Negotiation Period, then Loxo’s
right of negotiation under this Section 4.4.1 will continue in accordance with
the above terms and Array will provide to Loxo another Initial Notice if Array
subsequently desires to enter into material and substantial negotiations with a
Third Party.  It is understood that, because Array will be providing the Initial
Notice to Loxo prior to the commencement of material and substantial
negotiations with a third party, Array may not be able to define the entire or
exact scope of the product, field or rights to be granted, and accordingly, so
long as the Initial Notice describes a product, field or rights that overlap
with the product, field or rights actually negotiated with, or granted to, a
third party, Array shall be deemed to have satisfied its obligations, under this
Section 4.4.1, with respect to such product; also, it is understood that Array
need only provide one such Initial Notice hereunder before engaging in such
material and substantial negotiations with the first Third Party, and that Array
is not obligated to provide any further notice if Array subsequently engages in
discussion with more than one Third Party with respect to the subject matter
described in the Initial Notice, subject to Loxo’s renewed right of negotiation
if Array does not enter into an agreement within [***] as provided above.
 
4.4.2                     No Implied Obligations.  The only obligations of Array
and Loxo under Section 4.4.1 above are as expressly stated therein, and there
are no further implied obligations relating to the matters contemplated
therein.  Without limiting the foregoing, it is further understood and agreed
that the subject selective TrkA modulators may or not be discovered or reduced
to practice at all, may or may not be discovered or reduced to practice to any
particular degree or at all at the time of the Initial Notice under
Section 4.4.1, and that further modification and/or variations of a product may
be developed after the date of such Initial Notice; accordingly, so long as
Array includes within the Initial Notice a good faith summary of the product as
it then exists, or a summary of the field in which the rights would be granted,
the requirements of Section 4.4.1 above shall be deemed satisfied with respect
to any and all modifications, variants or derivatives of the product developed
or reduced to practice after the date of the Initial Notice.  Without limiting
the foregoing, it is further acknowledged and agreed that (i) Section 4.4.1
shall not be deemed to apply to a transaction by which a Third Party acquires
all or substantially all of the business assets of this Agreement in accordance
with Section 13.3 below; (ii) if Array enters into a transaction with a Third
Party in accordance with Section 4.4.1 that includes the grant by Array of an
option or other contingent right to develop and/or commercialize compounds that
selectively modulate TrkA (each such option or right being referred to as a
“Contingent Right”), then the grant of rights by Array upon a Third Party’s
exercise of such Contingent Right shall not be subject to this Section 4.4 so
long as the grant of such Contingent Right was made in a transaction entered
into with the Third Party in compliance with Section 4.4.1; and (iii) Array is
not obligated under this Section 4.4.1 to provide Loxo any particular
information other that as expressly stated in Section 4.4.1, and that Array may
require a separate confidentiality agreement as a condition to any disclosure of
information in connection with Section 4.4.1.
 
4.4.3                     Disputes.  If Loxo disputes Array’ right to proceed to
enter into any transaction with a third party with respect to compounds that
selectively modulate TrkA, Loxo shall submit such dispute to binding arbitration
within [***] from the end of the applicable Negotiation Period or, if Array had
not provided Loxo with the applicable Initial Notice in accordance with
Section 4.4.1, then [***] after Loxo first becomes aware of such transaction. 
Loxo shall provide Array a notice of such arbitration together with a written
report setting forth the specific basis for the dispute and the specific actions
Loxo believes Array must take to resolve the dispute (“Arbitration Notice”). 
Such arbitration in all events be completed within [***] from appointment of the
arbitrators.  If an Arbitration Notice is not received within the [***] period
then Loxo shall have no further right to dispute Array’ right to grant any third
party rights contemplated by this Section 4.4.
 
7.                                      Section 5.2.1 of the Agreement is hereby
deleted and the following substituted therefor:
 



[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested for this information.



--------------------------------------------------------------------------------



Research Phase Payment Schedule.  During the Discovery Program Term, Loxo agrees
to pay Array research funding for the conduct of the Discovery Program
quarterly, in advance, in an amount equal to the number of Array FTE’s called
for in the Discovery Plan for the applicable quarter multiplied by the Array FTE
Rate.  Such payments shall cover (i) FTE expenses used in the Discovery Program,
(ii) all incidental materials and resources for the conduct of the Discovery
Program, and (iii) CMC activities directed to, and the manufacture of, clinical
supply of the Trk Lead Compound and two (2) Lead Compounds for two (2) Targets
(selected by Loxo), and if the Discovery Program Term is extended pursuant to
Section 2.6 of the Agreement then also for one additional Lead Compound to
another Target (selected by Loxo) per each one (1) year extension.  The initial
payment shall be made before the date Array FTEs are first deployed in
accordance with the Discovery Plan, and subsequent payments shall be made before
the first day of each calendar month thereafter.  For purposes of this
Section 5.2.1, the “Array FTE Rate” shall be equal to [***] per FTE per year.
 
8.                                      Section 5.3.1 of the Agreement is hereby
amended to add the following immediately following the table:
 
With respect to the milestone 1 above described as [***], the applicable
milestone payment shall only be due with respect to a [***].
 
9.                                      Section 5.3.3(a) of the Agreement is
hereby amended to add the following immediately following the end of
Section 5.3.3.(a):
 
Notwithstanding the foregoing, milestone 1 for a Target under Section 5.3.1 will
not be due regardless of whether a subsequent milestone was achieved, if
milestone 1 was not due because [***].
 
10.                               Good Faith Negotiation.  The Parties agree
that they shall negotiate in good faith to enter into a separate binding
agreement regarding [***] between Loxo, Array and Massachusetts General
Hospital.
 
11.                               Miscellaneous.  This Amendment shall be
effective for all purposes as of the Amendment Date.  Except as expressly
modified herein, the Agreement shall continue to remain in full force and effect
in accordance with its terms.  This Amendment may be executed in counterparts,
each of which shall be deemed to be an original and together shall be deemed to
be one and the same document.
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective duly authorized representatives effective as of the Amendment
Date.
 
LOXO ONCOLOGY, INC.
 
ARRAY BIOPHARMA INC.
 
 
 
 
 
By:
/s/ Joshua H. Bilenker
 
By:
/s/ Mike Carruthers
 
 
 
 
 
Name:
Joshua H. Bilenker
 
Name:
Mike Carruthers
 
 
 
 
 
Title:
CEO
 
Title:
CFO

 
 









[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested for this information.

